Citation Nr: 9933980	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-04 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
broken nose.

4.  Entitlement to an increased evaluation for residuals of a 
right ankle fracture, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1962 to 
January 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for hearing 
loss, tinnitus, and residuals of a broken nose and granted 
entitlement to service connection for a right ankle fracture 
but assigned only a 20 percent disability rating.

The appellant's claim of entitlement to an increased 
evaluation for residuals of a right ankle fracture, currently 
evaluated as 20 percent disabling, will be addressed in the 
REMAND section of this decision.


FINDING OF FACT

The appellant has presented no medical evidence of a current 
disability or of a nexus between treatment and diagnoses of 
his alleged hearing loss, tinnitus, and residuals of a broken 
nose in the post service period and any incident or event of 
his military service.



CONCLUSION OF LAW

The claims of service connection for hearing loss, tinnitus, 
and residuals of a broken nose are not well grounded, and 
there is no further statutory duty to assist the appellant in 
developing facts pertinent to those claims.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.385 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  "A well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Establishing direct service connection for 
a disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Service connection may also be 
granted on a secondary basis and for certain enumerated 

disabilities on a presumptive basis, see 38 C.F.R. §§ 3.307, 
3.309 and 3.310 (1999), or alternatively, with respect to any 
disease, if all the evidence establishes that the disease was 
incurred in service, see 38 C.F.R. § 3.303(d) (1999).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91, 93.

A review of service medical records reveals that in March 
1962 the appellant was treated for complaints of an upper 
respiratory infection [URI] and an earache.  The examiner 
diagnosed left otitis media, which was in the early stage.

In May 1962 the appellant was treated for acute laryngitis.

In July 1962 the appellant was treated for laryngitis.

In March 1964 the appellant was treated for a simple fracture 
of the right fibula.

At the appellant's January 1965 separation examination, the 
appellant's nose and ears were evaluated as "normal."  The 
appellant's hearing acuity was recorded as 15/15 bilaterally 
for both whispered and spoken voice.

In a February 1997 statement, the appellant stated that he 
had been treated for a fractured right ankle and a broken 
nose from February to April 1964.  He stated he had received 
otolaryngological treatment in 1962 at Bremerton Naval 
Hospital.


At an August 1997 VA examination, the examiner noted that the 
appellant had sustained in 1964 a low fibular fracture of the 
right ankle.  The examiner added that an open reduction and 
internal fixation was performed and that a cast was applied.

The appellant complained of residual pain in the right ankle 
with recurrent swelling.  The appellant stated that prolonged 
standing and prolonged walking aggravated the pain and 
swelling.  The appellant stated that he was unable, due to 
the aggravation of the pain and swelling, to walk more than 
two blocks without stopping.  The appellant added that 
climbing and descending stairs increased the pain.

The examiner noted a nine-centimeter surgical scar, which 
extended upward from the posteromedial aspect of the lateral 
malleolus over the lateral aspect of the right lower leg.  
The mid-malleolar circumference on the right was 29 
centimeters and on the left was 27 centimeters.  There was 
generalized tenderness over the entire ankle, most marked on 
the lateral and anterior aspects of the ankle.

The range of motion of the appellant's ankle was limited to 
zero degrees dorsiflexion and 30 degrees plantar flexion.  
The examiner added that both plantar flexion and dorsiflexion 
were painful at those levels and that forced flexion beyond 
those levels produced a severe pain throughout the ankle.  
The examiner noted that eversion of the ankle was limited to 
5 degrees and that inversion was limited to 10 degrees.  The 
examiner added that both of those movements produced pain in 
the ankle.

The examiner diagnosed status post fracture of the right 
lateral ankle with open reduction and internal fixation, with 
residual chronic pain, ambulation with a limp, and reduced 
range of motion.

In a November 1997 statement, the appellant complained of 
pain and swelling in his right ankle.  He stated that he 
ambulated with a limp.  The appellant explained that he had 
been treated for a broken nose at the same time that he had 
been treated for the ankle fracture.


The appellant added that he had been treated for acute 
laryngitis in Bremerton, Washington.  He stated that, at that 
time, his physicians noted a hearing loss.  He stated that 
his hearing was damaged while he was serving on an aircraft 
carrier.  He stated that he "received damage to [his] right 
ear drum off of a gun mount."  He stated that he was taken 
off of the gun and put in damage control because of his 
hearing loss.  He added that, in his new position, he 
continued to be exposed to excessive noise and that no 
hearing protection was worn.

He stated that in April 1965 he attempted to return to 
service but was disqualified because of his right ankle 
fracture and his hearing loss.

In response to the appellant's assertions that his service 
medical records were incomplete, the RO attempted 
unsuccessfully to obtain additional service medical records.

As indicated above, in order for service connection to be 
granted, a current disability must be present.  Rabideau, 2 
Vet. App. 141.  If a disability does not presently exist, 
then the claim is not plausible, and thus, not well grounded.  
In this instance, only the statements of the appellant 
support his claim.  The record does not confirm the presence 
of current hearing loss, tinnitus, or residuals of a broken 
nose.  Mere contentions by the veteran, without supporting 
evidence of a current disability, do not constitute a well-
grounded claim.  Rabideau, 2 Vet. App. at 144; King v. Brown, 
5 Vet. App. 19 (1993).  The appellant has stated that he was 
diagnosed with hearing loss in service and was disqualified 
from further service due to hearing loss.  Although the 
original statements were made by a doctor, the present 
statements are the appellant's assertion and, as such, are 
insufficient to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995) ("[T]he connection between 
what a physician said and a layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence.").


Furthermore, competent medical evidence establishing a nexus, 
or link, between the conditions treated or diagnosed after 
service and those noted in service is required to support a 
well-grounded claim for service connection.  Whether certain 
symptoms can be said with any degree of medical certainty to 
be early manifestations of a disorder first diagnosed years 
later is a medical question requiring medical evidence for 
its resolution.  See Espiritu, 2 Vet. App. at 494-95.  In 
this case, there is no competent medical evidence linking the 
claimed hearing loss, tinnitus, or residuals of a broken nose 
to any event or etiology in service.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claims of service connection for residuals of a broken nose, 
tinnitus, or hearing loss well grounded.  Caluza, 7 Vet. App. 
498.  The Board has carefully considered the appellant's 
contentions and statements on appeal; however, this evidence 
alone cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) 
with respect to the existence of a disability and a 
relationship between that disability and his service.  
Espiritu, 2 Vet. App. 492.  The Board understands that the 
appellant believes that his alleged disabilities are causally 
related to service, notwithstanding the fact that the 
evidence does not demonstrate, by means of clinical findings, 
that hearing loss, tinnitus, or residuals of a broken nose 
are currently manifested.  It is also noted that he lacks the 
medical expertise to enter an opinion regarding a causal 
relationship between his alleged disabilities and any claimed 
in-service onset or a secondary relationship to a service-
connected disability.  See id. at 494-95.  His assertions of 
medical causation alone are not probative because lay persons 
(i.e., persons without medical expertise) are not competent 
to offer medical opinions.  Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim 
plausible or possible.  38 U.S.C.A. § 5107(a) (West 1991); 
see Grottveit, 5 Vet. App. at 92; Tirpak, 2 Vet. App. at 610-
11; Murphy, 1 Vet. App. at 81.


Where the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 
2 Vet. App. at 144 (where the claim was not well grounded, VA 
was under no duty to provide the veteran with an 
examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette, 8 Vet. 
App. 69 (1995).  Here, VARO fulfilled its obligation under 
section 5103(a) in the statement of the case issued in 
December 1997.  In this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under section 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(Section 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence).

Accordingly, the Board must deny the appellant's claims for 
service connection for hearing loss, tinnitus, and residuals 
of a broken nose as not well grounded.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1996) (en banc) (disallowance of 
a claim as not well-grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).



ORDER

Entitlement to service connection for hearing loss is denied.  
Entitlement to service connection for tinnitus is denied.  
Entitlement to service connection for residuals of a broken 
nose is denied.


REMAND

The appellant has presented a well grounded claim for 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The appellant's service-connected residuals of a right ankle 
fracture are currently rated under Diagnostic Code 5271 for 
marked limitation of motion.  At the August 1997 VA 
examination, the examiner noted a scar on the appellant's 
right ankle.  The examiner noted also that the appellant's 
right ankle was tender and painful.  The examiner did not 
note whether the tenderness or pain was attributable to the 
scar.  The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has held that 
a scar is to be rated as separate and distinct from the 
underlying pathology of which the scar is the product.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  This can include 
compensation for a scar that is poorly nourished or 
ulcerative (Diagnostic Code 7803), that is tender and painful 
(Diagnostic Code 7804), or that limits the motion of the 
affected part (Diagnostic Code 7805).


Accordingly, this case is REMANDED for the following 
additional development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for his right 
ankle disability since August 1997.  
After securing the necessary release, the 
RO should obtain these records.

2.  The appellant should be afforded a VA 
examination to ascertain the severity of 
his service connected residuals of a 
right ankle fracture.  The claims folder 
and a copy of this REMAND should be made 
available to the examiner for review 
before the examination.

The examiner is requested to assess the 
severity of any separate disability 
resulting from the appellant's scar on 
his right ankle.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 


